DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Blaha by phone on 01 September 2021 and subsequently by email on 02 September 2021.  The examiner’s amendments include amending the independent claims to include language about the stress relief structure arranged in the insulating layer and comprising plastically deformable material spaced apart from the component.

The application has been amended as follows: 

1. (currently amended) A component carrier, comprising: 
	a stack comprising at least one electrically insulating layer structure and a plurality of electrically conductive layer structures;
	a component embedded in the stack;
	a respective stress relief opening formed in each of the electrically conductive layer structures arranged in the stack on one side of the component 
	at least one stress relief structure arranged in the electrically insulating layer extending in a stacking direction [[stack]], wherein at least part of the at least one stress relief structure arranged in the stack has a plastic stress behavior, such that the at least one stress relief structure comprises a plurality of plastically deformable material spaced apart from a plurality of lateral sides of the component.

2. (previously presented) The component carrier according to claim 1, wherein the portion consists exclusively of electrically insulating material of the at least one electrically insulating layer structure.

3. – 4. 	(canceled)	

5. (previously presented) The component carrier according to claim 1, wherein the plurality of stress relief openings are in alignment with one another.

6. (previously presented) The component carrier according to claim 1, wherein the portion is a cylindrical structure with vertical side walls.


	at least one further stress relief opening formed in each electrically conductive layer structure arranged in the stack on an opposing other side of the component so that a further portion of the stack extending from another exterior main surface of the component carrier up to another main surface of the component on said opposing other side and including the at least one further stress relief opening is free of electrically conductive material.

8. (previously presented) The component carrier according to claim 1, wherein the component comprises at least one pad on another main surface of the component facing away from the stress relief openings.

9. (original) The component carrier according to claim 8, wherein no stress relief opening is formed on the side of the component on which the at least one pad is formed.

10. (previously presented) The component carrier according to claim 1, wherein the respective stress relief openings are fully circumferentially delimited by material of the respective electrically conductive layer structure arranged as circular through holes extending through the respective electrically conductive layer structure.

11. (previously presented) The component carrier according to claim 1, wherein the electrically conductive layer structures are continuous layers each having a single through hole forming an assigned one of the stress relief openings.

12. (previously presented) The component carrier according to claim 1, wherein the ratios between the areas of the respective stress relief openings and the area of the main surface of the component are at least 20%.

13. (previously presented) The component carrier according to claim 1, wherein the respective stress relief openings are configured for reducing warpage promoting stress exerted on the component carrier.

14. (previously presented) The component carrier according to claim 1, wherein the at least one stress relief structure is arranged at least partially within a central plane of the component, wherein the central plane of the component extends between the main surface of the component and another main surface of the component.

15. (previously presented) The component carrier according to claim 1, wherein the at least one stress relief structure arranged in the stack is configured for reducing warpage promoting stress exerted on the component carrier.

16. (previously presented) The component carrier according to claim 1, further comprising at least one of the following features:
	wherein at least part of the at least one stress relief structure arranged in the stack is shaped as a sheet extending perpendicular to the main surfaces of the component carrier and/or comprises a plurality of parallel posts extending perpendicular to the main surfaces of the component carrier;
	wherein a coordinate of a center of gravity of the at least one stress relief structure arranged in the stack in a direction perpendicular to the main surfaces of the component carrier corresponds to a coordinate of a center of gravity of the component in the direction perpendicular to the main surfaces of the component carrier.

17. (previously presented) The component carrier according to claim 1, further comprising at least one of the following features:
	the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene;
	the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, reinforced or non-reinforced resin, epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, a ceramic, and a metal oxide;
	the component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a light guiding element, a further component carrier and a logic chip;
	the component carrier is shaped as a plate;
	the component carrier is configured as a printed circuit board, or a substrate.

18. (currently amended) A panel, comprising:
	an array of a plurality of panel sections each comprising a component carrier having a stack comprising at least one electrically insulating layer structure and a plurality of electrically conductive layer structures;
	a component embedded in the stack;
	a respective stress relief opening formed in each of the electrically conductive layer structures arranged in the stack on one side of the component so that a portion of the stack extending from an exterior main surface of the component carrier up to a main surface of the component on said side and being delimited by the stress relief openings in the electrically conductive layer structures is free of electrically conductive material; and
	at least one stress relief structure arranged in the electrically insulating layer extending in a stacking direction [[stack]], wherein at least part of the at least one stress relief structure arranged in the stack has a plastic stress behavior, such that the at least one stress relief structure comprises a plurality of plastically deformable material spaced apart from a plurality of lateral sides of the component.

19. (previously presented) The panel according to claim 18, further comprising at least one of the following features:
	the at least one stress relief structure is arranged at least partially in a connection line connecting at least two of the components, wherein at least part of the at least one stress relief structure is arranged in a transition region between the component carriers;
	wherein part of the at least one stress relief structure is arranged at least partially in a further connection line connecting at least two of the components and extending perpendicular to the connection line.

20. (currently amended) A method of manufacturing a component carrier, the method comprising: 
	forming a stack comprising at least one electrically insulating layer structure and a plurality of electrically conductive layer structures;
	embedding a component in the stack, and
	forming respective stress relief openings in each of the electrically conductive layer structures arranged in the stack on one side of the component so that a portion of the stack extending from an exterior main surface of the component carrier up to a main surface of the component on said side, the portion being delimited by the respective stress relief openings, is free of electrically conductive material;
	forming at least one stress relief structure arranged in the electrically insulating layer extending in a stacking direction [[stack]], wherein at least part of the at least one stress relief structure arranged in the stack has a plastic stress behavior, such that the at least one stress relief structure comprises a plurality of plastically deformable material spaced apart from a plurality of lateral sides of the component.

21. (previously presented) The component carrier according to claim 1, wherein areas of the respective stress relief openings are smaller than the main surface of the component and ratios between the areas of the respective stress relief openings and the area of the main surface of the component are at least 10%.
22. (previously presented) The method according to claim 20, wherein areas of the respective stress relief openings are smaller than the main surface of the component and ratios between the areas of the respective stress relief openings and the area of the main surface of the component are at least 10%.

Allowable Subject Matter
Claims 1, 2 and 5 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 18 and 20, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 18 and 20 with the allowable feature being: a carrier/panel, comprising: a stack comprising at least one electrically insulating layer structure and a plurality of electrically conductive layer structures; a component embedded in the stack; an opening formed in each of the electrically conductive layer structures arranged in the stack on one side of the component extending to a main surface of the component and free of electrically conductive material; and at least one stress relief structure arranged in the electrically insulating layer extending in a stacking direction, wherein at least part of the at least one stress relief structure arranged in the stack has a plastic stress behavior, such that the at least one stress relief structure comprises a plurality of plastically deformable material spaced apart from a plurality of lateral sides of the component.
One close prior art Jow (US 2008/0093113 A1) teaches of a carrier/panel, comprising: a stack comprising at least one electrically insulating layer structure and a plurality of electrically conductive layer structures; a component embedded in the stack; a respective stress relief opening formed in each of the electrically conductive layer structures arranged in the stack on one side of the component so that a portion of the stack extending from an exterior main surface of the component carrier up to a main surface of the component on said side and being delimited by the stress relief openings in the electrically conductive layer structures is free of electrically conductive material; however Jow does not teach at least one stress relief structure arranged in the electrically insulating layer extending in a stacking direction, wherein at least part of the at least one stress relief structure arranged in the stack has a plastic stress behavior, such that the at least one stress relief structure comprises a plurality of plastically deformable material spaced apart from a plurality of lateral sides of the component.
Therefore claims 1, 2 and 5 – 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896